 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         COREY P.,
                                                            CASE NO. 3:18-cv-5007 MJP-JRC
11                               Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12                v.                                        RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                               Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, does hereby find and ORDER:

19          (1)    The Court adopts the Report and Recommendation and this matter is

20                 AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).

21          (2)    The Clerk is directed to enter JUDGMENT for defendant and the case should be

22                 closed. and

23          (3)    The Clerk is directed to send copies of this Order to counsel of record.

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        Dated this 13th day of November, 2018.

 2

 3

 4
                                                   A
                                                   Marsha J. Pechman
                                                   United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
